—Order, Supreme Court, New York County (Paula Omansky, J.), entered May 25, 1999, granting the motion of defendant Transamerica Insurance Company and the cross motion of defendants Superior Acoustics Inc. and Pacific Employers Insurance Company for summary judgment dismissing the complaint as against them, unanimously affirmed, with costs.
Defendants-respondents were entitled to summary judgment dismissing the complaint as against them in light of their submission of unrefuted evidence demonstrating that plaintiffs were not named as additional insured on the policies issued to *98plaintiff Lehr’s subcontractors, and that there was no request on the part of the subcontractors to add plaintiffs as additional insureds. Plaintiffs’ submission of a certificate of insurance naming Lehr as an additional insured on the policy issued by Transamerica to co-defendant subcontractor Petrocelli Electric Company, Inc. and their reliance on a similar certificate allegedly issued by defendant Pacific to defendant Superior, which contained disclaimers that it was for information only, that it conferred no rights on the holder, that it did not amend, extend or alter the coverage provided by the policy and that it was subject to all the terms, exclusions and conditions of the policy, was insufficient to raise a triable issue of fact as to whether plaintiffs had been named as additional insureds under the subject policies (see, St. George v Barney Corp., 270 AD2d 171; Buccini v 1568 Broadway Assocs., 250 AD2d 466).
We have considered plaintiffs’ remaining contentions and find them unavailing. Concur — Williams, J. P., Mazzarelli, Lerner, Buckley and Friedman, JJ.